Citation Nr: 1713006	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  12- 25 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.

2.  Entitlement to service connection for left inner ear condition include hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to December 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2016, the appeal was remanded to the RO for rescheduling of the Veteran's Board hearing.  The hearing was scheduled for October 2016, but the Veteran did not attend.  Therefore, the RO substantially complied with the Board's August 2016 remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The appeal now returns to the Board for appellate review.  


REMAND

The Veteran has filed a claim of entitlement to service connection for an inner ear disability and hearing loss.  He was afforded a VA examination in February 2010 at which he was found to have sensorineural hearing loss in both ears, but the examiner indicated that he could not resolve the issue of etiology of the Veteran's hearing loss disability without resorting to speculation because of the lack of a hearing examination at separation.  However, the Veteran is claiming hearing loss predicated on noise exposure, and he is competent to speak to his in-service noise exposure, regardless of findings of noise exposure in service records.  Further, hearing loss that first manifests after service may be service-connected; a finding of hearing loss in service treatment records is not a requirement for a positive nexus and the lack of hearing loss noted in service treatment records does not preclude service connection.  Therefore, the Board finds the February 2010 VA examination inadequate and remands the appeal so that another VA examination of the Veteran's hearing loss may be scheduled.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With regard to the nonservice-connected pension claim, the outcome of this claim is dependent in part on the outcome of the Veteran's bilateral hearing loss claim, and so must also be remanded  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  Moreover, the most recent VA examination to assess the Veteran's various nonservice-connected disabilities was performed in February 2010, over seven years ago.  He has since asserted that his disabilities have all become worse and that he has been diagnosed with hepatitis C.  He has also been seeking psychiatric treatment.  Therefore, the Veteran should be scheduled for another VA general medical examination, as well as a VA psychiatric examination, to determine the nature and severity of his nonservice-connected disabilities. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded the appropriate examination to determine the nature and etiology of all ear and hearing loss disabilities present during the period of the claims. 

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each ear and hearing loss disability present during the period of the claims as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service, to include related to in-service activities and events described in the Veteran's written and oral statements.  For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Afford the Veteran VA general medical and mental disorders examinations to ascertain the nature and extent of his nonservice-connected disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.  The examiners should comment on the impact of the Veteran's nonservice-connected disabilities on his ability to obtain and maintain substantial and gainful employment. 

4.  Readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




